NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                              FOR THE NINTH CIRCUIT                           NOV 20 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ASHOT HRANT GASPARYAN;                           No. 10-70248
MARGARITA SOREN HAKOBIAN;
GARIK GASPARYAN,                                 Agency Nos.        A079-256-052
                                                                    A079-256-053
              Petitioners,                                          A079-811-486

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 7, 2013**
                                 Pasadena, California

Before: GOODWIN, FISHER, and CLIFTON, Circuit Judges.

       Ashot Gasparyan, Margarita Hakobian, and Garik Gasparyan (the

“Gasparyans”) seek review of their claims for asylum, withholding of removal, and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252.

      After reviewing the order of the Board of Immigration Appeals (“BIA”) and

examining the Immigration Judge’s “oral decision as a guide to what lay behind

the BIA’s conclusion,” Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th Cir.

2000), we conclude that substantial evidence supported the adverse credibility

determination. Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011); Singh-Kaur

v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999). At the least, the inconsistencies

and equivocations in Gasparyan’s testimony concerning the duration of his

commitment to the Jehovah’s Witnesses religion go to the heart of the Gasparyans’

asylum claim. Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006).

      The Gasparyans’ challenges to the denial of CAT relief were never

presented to the BIA below. We therefore lack jurisdiction to review them. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004); Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003).

      DENIED.




                                        -2-